 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Christopher Canton

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:12-cr-276-APG-VCF

12                  Plaintiff,                           SECOND UNOPPOSED MOTION TO
                                                            MODIFY CONDITIONS OF
13          v.
                                                             PREHEARING RELEASE
14   CHRISTOPHER CANTON,

15                  Defendant.

16
17          COMES NOW the defendant, Christopher Canton, by and through his counsel of record,
18   ANDREW WONG, Assistant Federal Public Defender, and hereby moves this Honorable Court
19   for a motion to modify a special condition of prehearing release. This request is based on the
20   Points attached hereto. Mr. Canton requests removal of the location monitoring and curfew
21   conditions and the imposition of a condition that he not obtain a passport.
22          DATED: April 1, 2020.
23                                                   RENE L. VALLADARES
                                                     Federal Public Defender
24
25                                             By: /s/ Andrew Wong
                                                   ANDREW WONG
26                                                 Assistant Federal Public Defender
                                                   Attorney for Christopher Canton
 1                                  FACTUAL BACKGROUND
 2          On July 11, 2019, Mr. Canton made his initial appearance on a petition alleging he
 3
     violated the terms of his supervised release. ECF No. 89. The magistrate judge held a detention
 4
     hearing the same day and ordered Mr. Canton released on his present conditions of supervised
 5
 6   release with the additional condition of home detention.

 7          On September 24, 2019, the Court modified Mr. Canton’s condition of release to replace
 8   the home detention condition with a curfew condition, to be enforced by his probation officer.
 9
     ECF No. 97.
10
            After discussion between the U.S. Probation Office, the U.S. Attorney’s Office, and
11
12   undersigned counsel, Mr. Canton now petitions this Court to remove the location monitoring

13   and curfew conditions. ECF No. 89, 97. In its place, the parties agree to the addition of a
14   condition that Mr. Canton not obtain a passport.
15
                                             ARGUMENT
16
            Since his release on July 11, 2019, Mr. Canton has complied with the conditions of his
17
18   home detention. Mr. Canton has made great efforts to adjust his work schedule around the

19   requirements of home detention. Mr. Canton’s job often requires him relocate to different job
20   sites during the workday on short notice. Since the Court modified Mr. Canton’s conditions of
21
     release to a curfew, Mr. Canton has been able to maintain stable employment and attend to his
22
     family responsibilities.
23
24          Mr. Canton now requests the Court remove the location monitoring and curfew

25   conditions as they are no longer necessary to ensure his compliance with the other conditions
26   of release. Mr. Canton’s assigned probation officer and the U.S. Attorney’s office do not



                                                        2
 1   oppose this request. The parties agree that the Court should impose a condition that Mr. Canton
 2   not obtain a passport.
 3
 4
 5
                                                    Respectfully submitted,
 6
                                                    RENE L. VALLADARES
 7                                                  Federal Public Defender
                                               By: /s/ Andrew Wong
 8
                                                   ANDREW WONG
 9                                                 Assistant Federal Public Defender
                                                   Attorney for Christopher Canton
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                     3
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:12-cr-276-APG-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     Christopher Canton,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Mr. Canton’s prehearing release is modified as

11   follows:

12          1)     The condition for Location Monitoring is removed.

13          2)     The condition for Curfew is removed.

14          3)     The condition that Mr. Canton not obtain a passport is added.

15          DATED: April 2, 2020.

16
17
                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26



                                                   4
 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that he is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on April 1, 2020, he served an electronic copy of the above and foregoing
 6   SECOND MOTION TO MODIFY CONDITIONS OF SUPERVISED RELEASE by
 7   electronic service (ECF) to the person named below:
 8
 9                           NICHOLAS A. TRUTANICH
                             United States Attorney
10                           JAMIE MICHELSON
                             Assistant United States Attorney
11                           501 Las Vegas Blvd. South
                             Suite 1100
12                           Las Vegas, NV 89101

13                                                     /s/ Brandon Thomas
14                                                     Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26



                                                       5
